Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment and the Request for Continuing Examination filed on 01/19/2022 have been entered. Claims 1-2, 5-11, 13, and 15-16 are now pending in the application. Claims 1 and 8 have been amended, claims 12 and 14 have been canceled and new claims 15 and 16 have  been added by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application JP 2017-252987, filed 12/28/2017 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (hereafter Kanno, of record) US 20050207013 A1 in view of Mossberg et al. (hereafter Mossberg) US 20090116790 A1. 
In regard to independent claim 1,  Kanno teaches (see Figs. 1-9) a scale (i.e. as scale grating element 5 for photoelectric encoder for precise measurements and method of manufacturing the scale, see Title, Abstract, paragraphs [03, 13-19, 31-34, 49-53], see e.g. Figs. 1-2, 6-8) comprising:  
5a substrate (substrate 17 e.g. of glass or silicon, paragraphs [33-34], as depicted in Figs. 2, 6-8); 
a first metal layer formed on the substrate (i.e. first metal layer 21 of e.g. chromium, paragraphs [13-19, 49-53]); 
a second metal layer formed on the first metal layer (i.e. second metal layer 23 of e.g. tungsten, paragraphs [49-53]); and 
scale gratings that are formed on the second metal layer and have a plurality of metal gratings at a predetermined interval (i.e. as scale grating 5 has optical grating 19, e.g. of chromium layer 29, and metal 23, paragraphs [13-19, 49-53], as depicted in Figs. 6-8), 
10wherein the first metal layer is one of Cr, Ti, Ta and TiSi2 (i.e. as first metal layer 21 of e.g. chromium, and second metal layer 23 of e.g. tungsten, paragraphs [13-19, 49-53]),

wherein the first metal layer is a flat layer (i.e. as first metal layer 21 of e.g. chromium that is deposited as flat layer on flat glass or Si substrate 17 by e.g. spattering, paragraphs [13-19, 40, 49-53], as depicted in e.g. Figs. 6-8), and 
wherein the second metal layer is a flat layer (i.e. as second metal layer 23 of e.g. tungsten that is deposited as flat layer on flat glass or Si substrate 17 by e.g. spattering, moreover the metal layer 23 has uniform portions/projections at certain pitch having the same uniform height or depth d, and is therefore flat layer, as described in paragraphs [13-19, 34, 40,49-53], as depicted in e.g. Figs. 6-8). 
Kanno thus teaches the second metal layer (i.e. second metal layer 23 of e.g. tungsten, on layer 21, paragraphs [49-53]) but is silent that it is one of Ni or Au, and on which the scale gratings that are directly formed. 
However, Mossberg teaches in the same field of invention of Highly Efficient Optical Gratings (see e.g. Figs. 22-28, Title, Abstract, paragraphs [02, 05-06, 81-82, 87-91]) and further that the second metal layer is one of Ni or Au (i.e. as grating of e.g. Fig. 24 , 28, has a flat gold layer 2504 functioning as reflective layer, on which the grating structures are directly formed of layers 2501,2502, and where the such gold layer is also adhered with chromium layer as adhesion promotion layer to the substrate 2500, see paragraphs [81-82, 87-91], and thus enabling formation of reflection gratings with high efficiency and reduced thickness for diffracting arrangements, e.g. paragraphs [87-91]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reflective gold metal layer, on which the gratings are directly formed, and which is also adhered to substrate with chromium layer according to teachings of Mossberg, as the flat second reflective metal layer of scale grating of Kanno on which the optical grating (19) is directly formed,  in order to enable formation of reflection grating with high efficiency and reduced thickness for diffracting arrangements, (see Mossberg, paragraphs [87-91]). 
Regarding claim 2,  the Kanno-Mossberg combination teaches the invention as set forth above and Kanno further teaches (see Figs. 1-9) that the second metal layer has a reflectivity of 80 % or more with respect to wavelengths from a red light to an infrared 20light (i.e. as gold has higher reflectivity e.g. prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 2112.01).
Regarding claim 5, the Kanno- Mossberg combination teaches the invention as set forth above and Kanno further teaches (see Figs. 1-9) that the scale gratings are made of a metal that is different from the second metal layer (i.e. as scale gratings 29 are made of third metal, which is chromium and therefore same as first metal 21, and tungsten metal in 23, paragraphs [13-19, 49-53], as depicted in Figs. 6-8, thus different than second metal of Au, as per combination with Mossberg, see claim 1 above), and 
30wherein the scale gratings have a reflectivity of 45 % or more with respect to wavelengths of a red light to an infrared light (i.e. as scale gratings 19 of 5 made of metals such as chromium and tungsten have reflectivity higher than 45%, see paragraphs [13-14, 19, 37, 49-50]; note that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 2112.01).
Regarding claim 6, the Kanno-Mossberg combination teaches the invention as set forth above and Kanno further teaches (see Figs. 1-9) that the scale gratings are made of the same metal as the first metal layer (i.e. as scale gratings 29 are made of third metal , which is chromium and therefore same as first metal 21, but different than second metal layer of gold, tungsten, as per combination with Mossberg, see claim 1 above). 
In regard to independent claim 8,  Kanno teaches (see Figs. 1-9) a manufacturing method of a scale(i.e. as scale element 5 for photoelectric encoder for precise measurements and method of manufacturing the scale, see Title, Abstract, paragraphs [03, 13-19, 31-34, 49-53], see e.g. Figs. 1-2, 6-8) comprising: 
forming a first metal layer (i.e. first metal layer 21 of e.g. chromium on substrate 17, paragraphs [13-19, 49-53]), 
a second metal layer (i.e. second metal layer 23 of e.g. tungsten, on layer 21, paragraphs [49-53]), and 
a metal scale grating 5layer on a substrate in this order (i.e. as scale grating 5 that has optical grating 19, e.g. of chromium layer 29 on metal layer 23, that is on layer 21 which is on substrate 17, paragraphs [13-19, 49-53], as depicted in Figs. 6-8); and 
forming scale gratings having a plurality of metal gratings at a predetermined interval, by etching the metal scale grating layer (i.e. forming scale grating 5 with gratings 19 at intervals of  chromium layer 29, on metal layer 23, by etching , paragraphs [13-19, 49-53], as depicted in Figs. 6-8), 
10wherein the first metal layer is one of Cr, Ti, Ta and TiSi2 (i.e. as first metal layer 21 of e.g. chromium, and second metal layer 23 of e.g. tungsten, paragraphs [13-19, 49-53]),
wherein the second metal layer is made of metal (i.e. as second metal layer 23 of e.g. tungsten, paragraphs [13-19, 49-53]), 
wherein the first metal layer is a flat layer (i.e. as first metal layer 21 of e.g. chromium that is deposited as flat layer on flat glass or Si substrate 17 by e.g. spattering, paragraphs [13-19, 40, 49-53], as depicted in e.g. Figs. 6-8), and 
wherein the second metal layer is a flat layer (i.e. as second metal layer 23 of e.g. tungsten that is deposited as flat layer on flat glass or Si substrate 17 by e.g. spattering, moreover the metal layer 23 has uniform portions/projections at certain pitch having the same uniform height or depth d, and is therefore flat layer, as described in paragraphs [13-19, 34, 40,49-53], as depicted in e.g. Figs. 6-8). 
Kanno thus teaches the second metal layer (i.e. second metal layer 23 of e.g. tungsten, on layer 21, paragraphs [49-53]) but is silent that it is one of Ni or Au, and the metal scale grating layer being directly formed on the second metal layer. 
However, Mossberg teaches in the same field of invention of Highly Efficient Optical Gratings (see e.g. Figs. 22-28, Title, Abstract, paragraphs [02, 05-06, 81-82, 87-91]) and further that the second metal layer is one of Ni or Au (i.e. as grating of e.g. Fig. 24 , 28, has a flat gold layer 2504 functioning as reflective layer, on which the grating structures are directly formed of layers 2501,2502, and where the such gold layer is also adhered with chromium layer as adhesion promotion layer to the substrate 2500, see paragraphs [81-82, 87-91], and thus enabling formation of reflection gratings with high efficiency and reduced thickness for diffracting arrangements, e.g. paragraphs [87-91]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reflective gold metal layer, on which the gratings are directly formed, and which is also adhered to substrate with chromium layer according to teachings of Mossberg, as the flat second reflective metal layer of scale grating of Kanno on which the optical grating (19) is directly formed,  in order to enable formation of reflection grating with high efficiency and reduced thickness for diffracting arrangements, (see Mossberg, paragraphs [87-91]). 
Regarding claim 9,  the Kanno-Tomono combination teaches the invention as set forth above and Kanno further teaches (see Figs. 1-9) that the second metal layer is made of a metal that is different from the metal scale gratings layer (i.e. as scale gratings 29 are made of third metal , which is chromium, same as first metal 21, but different than second metal layer 23 i.e. tungsten, see paragraphs [49-53]), and wherein the second metal layer is used as an etching stop layer during the etching (i.e. as second metal layer of 22  is used as etching stopper for third metal layer i.e. 29, see paragraphs [17-19, 51-53]). 
Regarding claim 15, the Kanno-Mossberg combination teaches the invention as set forth above and Kanno further teaches (see Figs. 1-9) that the second metal layer (i.e. as Au layer 2504 of Mossberg inserted directly above layer 21 and directly under gratings 19 (23,29) paragraphs [13-19, 49-53], as depicted in Figs. 6, as per combination with Mossberg, paragraphs [87-91], Figs. 24, 28) is a single flat layer with which the plurality of metal gratings are directly in contact (i.e. as Au layer 2504 of Mossberg is a single flat layer, directly under gratings 19 (23,29), as per combination with Mossberg, paragraphs [87-91], Figs. 24, 28).    
Regarding claim 16, the Kanno-Mossberg combination teaches the invention as set forth above and Kanno further teaches (see Figs. 1-9) that the second metal layer is a single flat layer with which the plurality of metal gratings are directly in contact (i.e. as single flat Au layer 2504 of Mossberg inserted directly above layer 21 and directly under gratings 19 (23,29) paragraphs [13-19, 49-53], as depicted in Figs. 6, as per combination with Mossberg, paragraphs [87-91], Figs. 24, 28), the single flat layer being flat throughout a whole surface of the second metal layer (i.e. as Au layer 2504 of Mossberg is a single flat layer that is flat throughout its whole surface, and directly under gratings 19 (23,29), as per combination with Mossberg, paragraphs [87-91], Figs. 24, 28).    


Claim 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (hereafter Kanno, of record) US 20050207013 A1 in view of Mossberg et al. (hereafter Mossberg) US 20090116790 A1, and further in view of Mossberg et al (hereafter  Mossberg 079) US 8270079 B1.
Regarding claims 7 and 10, the Kanno- Mossberg combination teaches the invention as set forth above and Kanno further teaches the scale (scale element 5 with reflective grating 19, see and as modified per Mossberg, see base claim 1), but it silent that that the scale grating further comprises a protective layer that 6covers the scale gratings and have a diffraction index of 1.3 to 1.6, and regarding claim 10,  that the protective layer is a transparent resin material
However, Mossberg 079, also teaches in the same field of invention of diffraction gratings (see Figs. 1-5, Title, Abstract, col. 3 line 61- col. 4. line 63, col. 8 lines 3-25, line 65-col. 9 line 43) and further teaches that that the scale grating further comprises a protective layer that 6covers the scale gratings, has a diffraction index of 1.3 to 1.6, and  that protective layer is a transparent resin material (i.e. as suitable transparent polymer (or as epoxy resin) with n of 1.5 is used to fill the trenches of the resulting diffraction grating and hence provides protection while also enabling  maximal diffractive strength (see col. 8 line 65-col. 9 line 43). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify resin material for the protective layer of the scale grating of Kanno-Mossberg combination, according to teachings of Mossberg 079 in order to provide protection, and enables maximal diffractive strength (see e.g. Mossberg, col. 8 line 65-col. 9 line 43).



Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (hereafter Kanno, of record) US 20050207013 A1 in view of in view of Mossberg et al. (hereafter Mossberg) US 20090116790 A1, and further in view of Speckbacher et al. (hereafter Speckbacher, of record) US 20160216103 A1. 
Regarding claims 11 and 13,  the Kanno-Tomono combination teaches the invention as set forth above and Kanno further teaches (see Figs. 1-9) the first metal layer (i.e. first metal layer 21 of e.g. chromium on substrate 17, paragraphs [13-19, 49-53]), but is silent that it is one of Ti, Ta and TiSi2.  
However, Speckbacher teaches in the same field of invention of a position-measuring device includes first/second scales (see Figs. 1-5, Title, Abstract, paragraphs [2-4, 10, 27-33, 40-47, 61-64], which also includes substrate 3, 25, first and second metal layers 23, 24 and metal gratings 22, see Fig. 1, paragraphs [29-33, 40-47, 61-64]) and further teaches that the first metal is one of Ti, Ta and TiSi2 (i.e. as lower reflector 23 can be made of titanium (or silicon) in addition to chromium, paragraphs [29, 37, 40-42, 63], therefore enabling the reflectivity of lower reflector as adopted parameter to be suitably selected and modified, see e.g. paragraphs [40-41, 63]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the first metal layer of Kanno with the material of the first meal layer i.e. lower reflector of Speckbacher including titanium (and/or silicon), in order to enable the reflectivity of lower reflector as one adopted parameter to be suitably selected and modified, see e.g. paragraphs [40-41, 63]). 
In addition the known materials (e.g. titanium, silicon in addition to chromium, as presented by the references above) have known reflectivity properties, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include enable the using reflectivity of the reflector as  parameter to be suitably selected and modified, and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.

Response to Arguments

Applicant's arguments filed in the Remarks dated 01/19/2022 with respect to claim(s) 1 and its depend claims have been fully considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872